Citation Nr: 1228638	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  05-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disease, to include chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This rating decision denied entitlement to service connection for a bilateral tear duct disorder, COPD, and PTSD.  Thereafter, the Los Angeles RO assumed jurisdiction. 

The Veteran appeared at a hearing before the undersigned at the Los Angeles RO in September 2008.  A transcript is of record. 

In October 2009 the agency of original jurisdiction granted service connection for PTSD and assigned a noncompensable rating effective October 3, 2001.  This was a full grant of the benefit sought on appeal. 

A May 2010 Board decision granted the Veteran service connection for an eye disability and remanded the claim for entitlement to service connection for a respiratory disability.  Thus, the claim for service connection for an eye disability is no longer under Board jurisdiction as this was a full grant of the benefit sought on appeal.   The claim concerning the respiratory disability has been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2009 and May 2010, the Board remanded this matter in order to schedule the Veteran for a VA examination.  The purpose of the examination was to clarify whether the Veteran's COPD had its onset in service or was the result of an in-service disease or injury. 

The Veteran's service treatment records indicate treatment for chest-wheezing and ronchi in September 1974.  Additionally, a March 1977 treatment note indicates that the Veteran had complaints of cough with difficulty breathing.  

In a February 2002 VA discharge summary, the Veteran was diagnosed with restrictive lung disease of unknown etiology, rule out pulmonary embolism, rule out flush pulmonary edema, and episodic hypoxia.  The examiner noted the Veteran was initially thought to have a COPD exacerbation, but upon chart review, pulmonary function testing revealed a restrictive pattern rather than an obstructive pattern, which he had been labeled with since at least his 2000 admission. 

A November 2002 VA examination and in March 2005, the Veteran's private physician, Dr. MTS, diagnosed the Veteran with COPD. The November 2002 VA examiner did not provide an opinion as to the etiology of any current COPD and whether it was related to the Veteran's period of service.  Dr. MTS opined the Veteran's COPD was the direct result of his long term pulmonary disease manifested by chronic bronchitis and aggravated by tobacco consumption.  Dr. MTS stated this clearly extended to the time of the Veteran's military service in the 1970s. 

The claims file indicates the Veteran reported a lengthy history of respiratory problems and treatment records show that examinations include a February 2001 pulmonary function test at VA, during which spirometry revealed a pattern consistent with restrictive dysfunction and a mild reduction in the FVC.  A February 2002 VA treatment record noted a diagnosis of COPD.  A March 2002 VA treatment record indicated the Veteran had shortness of breath of unclear etiology. 

The Veteran underwent a VA examination in May 2009.  The examiner reviewed the claims file and noted that service treatment records indicate no diagnosis of COPD.  The Veteran reported that he was diagnosed with COPD in the early 1990s. The Veteran was noted to have smoked two to three packs of cigarettes per day for approximately 15 years.  The Veteran reported that he stopped smoking 1982. 

After conducting pulmonary function testing and a chest X-ray, the examiner stated that he was unable to make a diagnosis of COPD as the Veteran had unremarkable pulmonary function tests.  His chest X-ray did not indicate chronic obstruction.  He had past hospital admissions, at different times for restrictive lung disease and COPD.  The examiner stated it was not clear to him that the Veteran had COPD in the past (including while in the service) and there was no evidence of COPD now in that the pulmonary function test was normal while on no medications. 

The Veteran was afforded an additional examination in December 2010 with an opinion dated February 2011.  The examiner indicated that the Veteran has a very mild/borderline restrictive lung disease.  The examiner noted that the Veteran had a pulmonary consult at the Long Beach VA Medical Center in January 2011 and February 2011.  The notes from such indicate that the Veteran's respiratory disability is due to his obesity.  The examiner reiterated such opinion as the etiology of the Veteran's respiratory disability.  He apparently did not consider the Veteran's in-service treatment for breathing difficulties, his contentions concerning chronicity or the private nexus opinion of record.  Thus, the Board finds that an additional medical opinion by a pulmonologist is in order.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

The Board also notes that a December 1994 VA treatment record indicates that the Veteran had applied for, and was receiving, benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  

Any negative search must be noted in the claims file and communicated to the Veteran.  Efforts to obtain the records should continue until they are obtained; or it is reasonably certain that they do not exist, or further efforts would be futile. 

2.  Upon completion of the above, a pulmonologist, if available, should be asked to provide an opinion as to whether any respiratory disease shown at any time since the Veteran's current claim in October 2001 is at least as likely as not related to a disease or injury in service.  

The examiner should note the abnormal respiratory findings in the service treatment records, the findings of COPD since October 2001, and the Veteran's reports of symptoms in service and since.

The examiner should consider the private examiner's October 2005 letter, opining that the Veteran's current respiratory disease has been present in military service. 

The examiner should acknowledge receipt and review of the claims folder, and a copy of this remand.  

The opinion should include a rationale that considers the Veteran's statements and any relevant in-service treatment, to include that which is noted in the paragraphs above. 

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

